Stephens, J.
1. This was a suit upon an accident-insurance policy for injuries received by the insured, alleged to have been caused by stepping off a sidewalk and breaking his leg, and which the insurer contended were received as a result of a fight in which the insured was engaged, and were intentionally inflicted by a third person assaulting the insured, either of which defenses, if sustained, would defeat the action, under the terms of the policy. The evidence authorized the inference that the insured was not engaged in a fight, in the definition properly attached to the use of this word in the policy (see Gresham v. Equitable Accident Ins. Co., 87 Ga. 497, 13 S. E. 752, 13 L. R. A. 838, 127 Am. St. R. 263), and also authorized the inference that the injuries *790received by liim, although the result of a rencounter between him and another, were not intentionally inflicted.
Decided July 24, 1922.
Action on insurance policy; from Sumter superior court — Judge Littlejohn. ■ July 14, 1921.
Hixon & Pace, for plaintiff in error. Shipp & Sheppard, contra.
2. It being a question of fact whether or not the injuries received by the insured were the result of an intentional act of a third person, the court properly refused to charge to the effect that the insurer would not be liable although the injury received was different in its nature and effect from the one intended by the person assaulting the insured.
3. It being a question of fact whether or not the injuries received by the insured were the result of an intentional act of a third party, the court also properly refused a request to charge to the effect that fighting is an act calculated to produce injury, and under any circumstances may be attended with disastrous consequences, since such charge was not properly adjusted to any issue in the case, and if given would have been prejudicial to the rights of the insured.
4. The verdict rendered was authorized by the evidence, and no error of law appears. Judgment affirmed.

Jenkins, P. J., concurs.